Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 8, 11, 13 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karras (US 20200151559 A1).
Regarding claim 1, Karras teaches a non-transitory computer-readable medium storing instructions that, when executed by at least one processor (para. 5 and figs 1A, 5C), cause a computing device to: project a source image into a source latent vector (e.g. source latent data and destination latent data- para. 29-30, and figs. 1A-1C) utilizing a face-generative neural network (e.g. A style-based generative network architecture enables scale-specific control of synthesized output data, such as images. During training, the style-based generative neural network (generator neural network) includes a mapping network and a synthesis network…when used to generate images of people's faces- para. 4), the source image depicting a first person with a first hairstyle; project a target image into a target latent vector utilizing the face-generative neural network (para. 4-5 and fig. 1B), the source image depicting a second person with a second hairstyle; generate a hairstyle-transfer latent vector by selectively combining the source latent vector and the target latent vector (e.g. The intermediate latent code is converted into a first style signal. The first style signal is applied at a first layer of the synthesis neural network to modify first intermediate data according to the first style signal to produce modified first intermediate data. In an embodiment, the intermediate latent code is a vector that is converted into the first style signal via an affine transformation. The modified first intermediate data is processed to produce second intermediate data and a second style signal is applied at a second layer of the synthesis neural network to modify the second intermediate data, according to the second style signal, to produce second modified intermediate data. In an embodiment, the intermediate latent code is a combination of the first and second style signals and a portion of the intermediate latent code is extracted to produce the first and/or second style signal- para. 5 and fig. 1B); and generate a transferred hairstyle image that depicts the first person from the source image with the second hairstyle from the target image by synthesizing the hairstyle-transfer latent vector utilizing the face-generative neural network (e.g. the spatially invariant styles are computed from a vector, namely the intermediate latent code w, instead of from an example image. The one or more intermediate latent codes w may be generated by one or more mapping neural networks 110 for one or more respective latent codes z. The synthesis neural network 140 processes the first intermediate data (e.g., a learned constant encoded as a feature map) according to the style signals, for example, increasing density of the first intermediate data from 4×4 to 8×8 and continuing until the output data density is reached- para. 24-26, and 33).
Regarding claim 2, see the rejection of claim 1 above. Karras further teach(es) further comprising instructions that, when executed by the at least one processor, cause the computing device to generate the hairstyle-transfer latent vector by: determining activation values from the source latent vector and the target latent vector that control the first hairstyle or the second hairstyle; and selectively combining the source latent vector and the target latent vector based on the activation values that control the first hairstyle or the second hairstyle (e.g. A style-based generative network architecture enables scale-specific control of the synthesized output. A style-based generator system includes a mapping network and a synthesis network. Conceptually, in an embodiment, feature maps (containing spatially varying information representing content of the output data, where each feature map is one channel of intermediate activations) generated by different layers of the synthesis network are modified based on style control signals provided by the mapping network. The style control signals for different layers of the synthesis network may be generated from the same or different latent codes. A latent code may be a random N-dimensional vector drawn from e.g. a Gaussian distribution. The style control signals for different layers of the synthesis network may be generated from the same or different mapping networks. Additionally, spatial noise may be injected into each layer of the synthesis network- para. 20 and 23).
Regarding claim 4, see the rejection of claim 2 above. Karras further teach(es) further comprising instructions that, when executed by the at least one processor, cause the computing device to selectively combine the source latent vector and the target latent vector by replacing features corresponding to the activation values that control the first hairstyle or the second hairstyle from the source latent vector with corresponding features from the target latent vector (e.g. the intermediate latent code is a vector that is converted into the first style signal via an affine transformation. The modified first intermediate data is processed to produce second intermediate data and a second style signal is applied at a second layer of the synthesis neural network to modify the second intermediate data, according to the second style signal, to produce second modified intermediate data. In an embodiment, the intermediate latent code is a combination of the first and second style signals and a portion of the intermediate latent code is extracted to produce the first and/or second style signal- para. 5).
Regarding claim 8, see the rejection of claim 1 above. Karras further teach(es) further comprising instructions that, when executed by the at least one processor, cause the computing device to modify the transferred hairstyle image utilizing a blending effect between the source image and the transferred hairstyle image (e.g. pixel blending- Fig. 1B and para. 53-54, 94).
Claim(s) 11 recite(s) similar limitations as claim(s) 2 above, but in system form. Therefore, the same rationale used in regards to claim(s) 2 is/are incorporated herein. Furthermore, Karras teaches a system to carry out the invention (fig. 1A and 5C).
Claim(s) 13 recite(s) similar limitations as claim(s) 4 above, but in system form. Therefore, the same rationale used in regards to claim(s) 4 is/are incorporated herein. Furthermore, Karras teaches a system to carry out the invention (fig. 1A and 5C).
Claim(s) 17 recite(s) similar limitations as claim(s) 1 above, but in method form. Therefore, the same rationale used in regards to claim(s) 1 is/are incorporated herein. Furthermore, Karras teaches a method to carry out the invention (para. 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karras (US 20200151559 A1) as applied to claim 1 above, in view of Rodriguez (US 20180137663 A1).
Regarding claim 9, see the rejection of claim 1 above. As can be seen above, Karras teach/es all the limitations of claim 9 except further comprising instructions that, when executed by the at least one processor, cause the computing device to: provide, for display via the computing device, a graphical user interface comprising a selectable option to initiate a hairstyle transfer from the target image to the source image; and based on identifying a user interaction with the selectable option, provide, for display via the computing device and within the graphical user interface, the generated transferred hairstyle image.
In the same field of graphical hairstyles, Rodriguez teaches further comprising instructions that, when executed by the at least one processor, cause the computing device to: provide, for display via the computing device, a graphical user interface comprising a selectable option to initiate a hairstyle transfer from the target image to the source image; and based on identifying a user interaction with the selectable option, provide, for display via the computing device and within the graphical user interface, the generated transferred hairstyle image (e.g. In some variations, the application can be configured to facilitate selection of a hairstyle from a hairstyle gallery. FIG. 6 is an illustration of a graphical user interface having one or more features consistent with the present description. FIG. 6 illustrates a graphical user interface where a user can choose to select a subset of various hairstyles. Selections can include, for example, facial hairstyles, male hairstyles, female hairstyles or the like. Selections can also include, the length of the hair, the style of the hair, the color of the hair, the type of the hair, or the like. In some variations, a user can sort their hairstyle lists by various celebrities, or search for a particular celebrity to select their hairstyle- para. 47). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems hairstyle changes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Karras with the features of a user interface as taught by Rodriguez. GUI’s with user selection are extremely well known in the art. The motivation would have been to give the user more direct input as to the choices available for hairstyle change.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karras (US 20200151559 A1) as applied to claim 1 above, in view of Astarabadi (US 20200358983 A1).
Regarding claim 10, see the rejection of claim 1 above. As can be seen above, Karras teach/es all the limitations of claim 10 except further comprising instructions that, when executed by the at least one processor, cause the computing device to align the source image and the target image utilizing facial landmarks corresponding to the source image and facial landmarks corresponding to the target image.
In the same field of hairstyles, Astarabadi teaches further comprising instructions that, when executed by the at least one processor, cause the computing device to align the source image and the target image utilizing facial landmarks corresponding to the source image and facial landmarks corresponding to the target image (e.g. project or activate makeup, jewelry, facial hair (or smooth-shaven skin), a head hair or hair style, and/or other schema elected by the first user for the video call within a generic 2D augmentation patch; and fit the 2D augmentation patch to the 2D color and texture patches by deforming the 2D augmentation patch to align facial landmarks stored in the 2D augmentation patch with facial landmarks stored in the 2D color and texture patches of the first user- para. 46). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use graphical hairstyles.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Karras with the features of facial landmarks as taught by Astarabadi. The motivation would have been The device can repeat the foregoing process to refine the first coefficient in the face model, generate a new synthetic face image according to this revised face model, and verify that this new synthetic face image represents a better approximation of (i.e., exhibits less deviation from) the authentic face image than a synthetic face image generated according to a previous revision of the face model (para. 95). 
Allowable Subject Matter
Claim(s) 3, 5-7, 12, 14-16 and 18-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613